DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 MAY 2022 has been entered.
Status of Claims
In the claim set filed on 11 MAY 2022, Applicant has amended Claim 1 to further define the invention.  
Claims 7, 8 and 12 remain cancelled.  Current pending claims for consideration are Claims 1-6, 9-11 and 13-21 and are considered on the merits below. 			
Response to Amendment
Applicant’s arguments, see REMARKS, filed 11 MAY 2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-6, 9-11 and 13-21 have been considered but are moot because the grounds of rejection of the previously pending claims are modified compared to the previous action due the amendment, however rely the same prior art.  
In response to Applicant’s assertions in regards to the amended claim language: “whereby, due to a difference in specific gravity between sample components, a distribution of sample components along the height of the channel occurs, thereby facilitating imaging of a high concentration sample component settled in the microfluidic channel and imaging of a low concentration sample component floating in the microfluidic channel.”, this language is directed how the material worked on is to perform. The material or article worked upon does not limit the apparatus. 
The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
Since the Examiner had used the HVICHIA reference to teach the defined set of steps such that a height of the microfluidic channel decreases in a step-wise manner from one opening to another, the distribution of sample components along the height of the channel would naturally occur since only the smallest particles are able to pass through the narrow passageway.  Applicant has acknowledged how the HVICHIA  reference is to be used as recited in the REMARKS , page 6 of 8.  Even in [0023], “Using such a separation element, cells of several different types can be concentrated at different portions of the apparatus.”
The claim language directed at ‘thereby facilitating imaging of a high concentration sample component settled in the microfluidic channel and imaging of a low concentration sample component floating in the microfluidic channel’ is directed at how the device is to be used not any structural manipulative difference of how it differs from HVICHIA.  This language is merely a statement of intended use that has not be given patentable weight and not require the apparatus to perform this function, but in [0023], HVICHIA teaches the steps for separating components in a the channel can several different types can be concentrated at different portions of the apparatus.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-11, 13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1, and further in view of HVICHA, US Publication No. 2007/0072290 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 4.
Applicant’s invention is drawn towards a device, an apparatus. 
Regarding Claim 1, the reference JACKINSKY discloses an apparatus, abstract, card, [0017], Figure 1, card 10, comprising: a first layer defining a first opening a second opening, Figure 1, [0017, 0020], layer 14, with opening 36 and passage 38, the first layer being substantially transparent, [0018]; and a second layer coupled to the first layer defining a microfluidic channel, Figure 1, layer 12 with channel, [0017, 0019], the second layer being partially opaque, [0017, 0022-0024], wherein the first layer is a top portion of the apparatus and the second layer is a bottom portion of the apparatus, Figures 1-3, layer 14 is on the top portion of card 10 while layer 12 is below layer 14 is considered to be a bottom portion of device; the first opening is configured to receive a fluid, [0020], and the second opening is configured to vent air out of the apparatus as the microfluidic channel is filled with the fluid, Claim 10, [0020].
The JACKINSKY reference discloses the claimed invention but is but silent in regards to wherein the first opening is larger than the second opening, a height of the microfluidic channel decreases continuously from the first opening to the second opening, or a side of the microfluidic channel formed in the first layer defines a set of steps such that a height of the microfluidic channel decreases in a step-wise manner from the first opening to the second opening.
While JACKINSKY discloses an opening to receive a fluid into a sample chamber, [0020], the reference is silent in regards to the size of the opening such that the first opening is larger than the second opening.  JACKINSKY discloses that in the process of constructing the card, location and size of location openings, sample introduction opening and vent passages are done by laser cutting, rule-die cutting or other suitable cutting/forming method, [0021].  It would be obvious to one having ordinary skill in the art before the effective filing date to modify the size of the openings in JACKINSKY as a matter of design choice since the process of constructing the card is performed by laser cutting, rule-die cutting or other suitable cutting/forming method and by having the first opening be larger than the second opening fluid can flow easily to the sample chamber below.   
The HVICHA reference discloses an apparatus, Figure 2, [0015], apparatus, comprising: a first layer defining a first opening and a second opening, Figure 2, [0015], ports 20 and 22 in body 10, and microfluidic channel that establishes a fluid communication path between the first opening and second opening, Figure 2, white area in apparatus, channel where fluid flows, from ports 20 and 22 including narrow passage 18, [0015, 0017, 0021], in body 10, wherein a height of the microfluidic channel decreases continuously from the first opening to the second opening, Figure 1 and 2, see various steps 15 in area where fluid is to flow up to passage 18, the step 15 decrease the height continuously form the port 20 to port 22, whereby, due to a difference in specific gravity between sample components, a distribution of sample components along the height of the channel occurs, thereby facilitating imaging of a high concentration sample component settled in the microfluidic channel and imaging of a low concentration sample component floating in the microfluidic channel, [0023], Using such a separation element, cells of several different types can be concentrated at different portions of the apparatus.
The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channel in JACKINSKY so that it decreases continuously from the first opening to the second opening so that movement of cells suspended going form one opening to another can be inhibited or halted at a step, HVICHA [0021].  
HVICHA further discloses a side of the microfluidic channel formed in the second layer defines a set of steps such that a height of the microfluidic channel decreases in a step-wise manner from the first opening to the second opening, HVICHA, Figure 1 and 2, separator 16, [0007, 0008, 0016, 0021].  
 Additional Disclosures Included are: Claim 2: wherein the apparatus of claim 1, wherein the first layer is substantially transparent to at least one of ultraviolet light, visible light, and near-infrared light, JACKINSKY [0018].; Claim 3: wherein the apparatus of claim 1, wherein the microfluidic channel is linear relative to a longitudinal axis of the apparatus, JACKINSKY Figure 2, layer 12 has channels with a channel linear relative to a longitudinal axis, e.g. channel between chambers 18 and 20, it is linear relative to a longitudinal axis, [0017-0021].; Claim 4: wherein the apparatus of claim 1, wherein the microfluidic channel is curved relative to a longitudinal axis of the apparatus, JACKINSKY Figure 2, chamber 24 is interpreted by the Examiner to also be a channel, which is curved in nature, used for moving one fluid from one location to another, [0017-0021].; Claim 5: wherein the apparatus of claim 1, wherein the microfluidic channel is parallel and offset from a central longitudinal plane of the apparatus, Figure 2, see any of structural characteristic in the layer 12 to move fluid from one location to another, which also parallel and offset from a central longitudinal plane, JACKINSKY [0017-0021].; Claim 6: wherein the apparatus of claim 1, wherein the microfluidic channel is defined along a central longitudinal plane of the apparatus, JACKINSKY Figure 2, see any of structural characteristic in the layer 12, [0017-0021].;  Claim 9: wherein the apparatus of claim 1, wherein a height of each step of the set of steps of the microfluidic channel is from about 0.1 mm to about 0.9 mm, HVICHA, [0022, 0025].; Claim 10: wherein the apparatus of claim 9, wherein  and at least one step of the set of steps of the microfluidic channel is configured to separate one or more components from the fluid, HVICHA, [0007, 0008, 0021].; and Claim 11: wherein the apparatus of claim 9, wherein each step of the set of steps of the microfluidic channel is configured to separate one or more components from the fluid, HVICHA [0007, 0008, 0021, 0023].; Claim 13: wherein the apparatus of claim 1, further comprising a reagent coupled to a side of the microfluidic channel, [0019].; Claim 16: wherein the apparatus of claim 1, wherein the microfluidic channel includes a filter configured to separate one or more components from a fluid received in the microfluidic channel, [0019].; Claim 17: wherein the apparatus of claim 1, wherein the microfluidic channel is a first channel of a set of channels, [0019].; Claim 18: wherein the apparatus of claim 1, wherein the second opening is one opening of a set of openings, Figure 1, openings are interpreted to be any one of opening 36, passage 38 or opening 34.; Claim 19: wherein the apparatus of claim 1, wherein the first opening is at a proximal end of the first layer and the second opening is at a distal end of the first layer, Figure 1, e.g. opening 36 and passage 38 are at opposite ends.; and Claim 21: wherein the apparatus of claim 1, wherein the apparatus includes one or more fiducials configured to indicate a position of the microfluidic channel, Figure 1 and 3, openings 34 indicate alignment of layers. 
Regarding Claim 20, the JACKINSKY reference discloses the claimed invention, but is silent in regards to wherein the second layer includes 0.5% by weight of at least one of carbon black and a laser absorbing dye.
The JACKINSKY discloses opaque material that is absorbent to laser beam energy bonds the intermediate layer, [0007].  The second intermediate layer may also include opacified hot-melt layers to absorb the energy of the laser beam, [0022-0024].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the second layer includes at least about 0.5% by weight of a laser absorbing composition to absorb welding energy from a laser beam or to facilitate bonding the individual layers with the laser beam, JACKINSKY [0024].  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1, in view of HVICHA, US Publication No. 207/0072290 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 4, and further in view of HAUPT, US Publication No. 2006/0057245 A1. 
Regarding Claim 14, the combination discloses the claimed invention, but is silent in regards to wherein the microfluidic channel is composed of a hydrophilic material.
The HAUPT reference discloses an apparatus, abstract, assembly 300, Figure 5, [0145], comprising: 
a first layer, Figure 3.b, [0141], element 307, defining a first opening and a second opening, Figure 3.b, [0141] feed-through 315 to feed-throughs 107 and 507, also seen in Figure 3.b; 
a second layer, Figure 3.b, [0141], element 303, coupled to the first layer and defining a microfluidic channel, Figure 3.b, [0029, 0067, 0131], channel 103, that establishes a fluid communication path between the first opening and second opening, [0141];  and 
wherein the microfluidic channel is composed of a hydrophilic material, [0019], Claim 1.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to modify the microchannel to be composed of a hydrophilic material as suggested by HAUPT to have material that has desired properties of chemical resistance, mechanical flexibility, gas permeability, water impermeability, optical transparency, releasable adhesion, HAUPT [0098].  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JACKINSKY, US Publication No. 2011/0243813 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 1, in view of HVICHA, US Publication No. 207/0072290 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents Cite No. 4.and further in view of IIDA, US Publication No. 2005/0239210 A1, submitted on the Information Disclosure Statement on 07 FEBRUARY 2020; US Patent Documents 8. 
Regarding Claim 15, the combination discloses the claimed invention, but is silent in regards to wherein the microfluidic channel comprises a hydrophilic coating.
The IIDA reference discloses an apparatus, abstract, analytical chip, Figure 1A, [0088], comprising: a first layer, Figure 1C, lens 103 top right facing hash marks, defining a first opening and a second opening, [0089], Figure 1C, port 104 and port 105; and a second layer, Figure 1C, substrate 101, [0089], coupled to the first layer and defining a microfluidic channel, Figure 1C, channel 102, [0089], that establishes a fluid communication path between the first opening and second opening, [0089, 0090]; and wherein the microfluidic channel comprises a hydrophilic coating, [0115]. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the channel in JACKINSKY with a hydrophilic coaling taught by IIDA for easy pass of sample, IIDA [0115].  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797